This petition in the county court seeks “to have . . . corrected” the rescript in a libel action by the petitioner against the respondent which was decided by the full court on February 25, 1965, and judgment for the defendant ordered. 348 Mass. 790. The single justice dismissed the petition for want of jurisdiction. The petitioner appealed. There was no error. After the case went to judgment in the Superior Court, the case is no longer subject to the jurisdiction of this court. See Crocker v. Crocker, 198 Mass. 401, 408-409; Boston v. Santosuosso, 308 Mass. 189, 194.

Order dismissing petition affirmed.